51 F.3d 282
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mohammad AUSMANI, Defendant-Appellant.
No. 93-10076.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 29, 1995.

Appeal from the United States District Court, for the District of Hawaii, D.C. No. CR-92-01164-HMF;  Harold M. Fong, Chief Judge, Presiding.
Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Mohammad Ausmani appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to importing heroin into the United States, in violation of 21 U.S.C. Secs. 952(a) and 960(b)(3).  Ausmani contends that the case should be remanded for resentencing because the record is unclear as to whether the district court understood that it had the authority to depart downward on the grounds requested:  namely, that Ausmani's role in the offense was that of a mere mule.


3
This contention lacks merit.  There is nothing in the record that indicates that the district court understood that it lacked the authority to depart downward on the grounds requested.  Moreover, the record is clear that the district court believed that departure was not warranted in Ausmani's case.  In such circumstances, we lack jurisdiction.  See United States v. Eaton, 31 F.3d 789, 792-794 (9th Cir.1994).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3